Citation Nr: 1710265	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-00 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from June 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a claim of service connection for PTSD.  It appears that this rating decision was mailed to the Veteran at an incorrect mailing address and, after he provided his correct mailing address to VA, this claim was readjudicated in a May 2010 rating decision which confirmed and continued the denial of service connection for PTSD.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011).  The Veteran disagreed with the May 2010 rating decision in statements on a June 2010 VA Form 21-4138 which the RO accepted as his notice of disagreement.  He perfected a timely appeal in December 2010.  A Travel Board hearing was held at the RO in August 2012 before a Veterans Law Judge who subsequently retired from the Board and a copy of the hearing transcript has been added to the record.

In September 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  

In December 2014, the Board denied the Veteran's claim of service connection for PTSD (which was characterized as an innocently acquired psychiatric disorder, to include PTSD and depressive disorder).  The Veteran, through his attorney, and VA's Office of General Counsel appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Remand (Joint Motion).  The Court granted the Joint Motion in September 2015, vacating and remanding the Board's December 2014 decision.

The Veteran appointed his attorney to represent him before VA by filing a properly executed VA Form 21-22a in December 2015.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having a depressive disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include depressive disorder, are as stated on the title page of this decision.
 
Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred PTSD and an acquired psychiatric disability other than PTSD, to include depressive disorder (which he characterized as depression), during active service.  He specifically contends that he witnessed a motor vehicle accident in which another soldier was killed while both were deployed to Germany in 1971 and this claimed in-service stressor caused or contributed to both PTSD and to an acquired psychiatric disability other than PTSD, to include depressive disorder.  Because it is bound by the Court's September 2015 Order granting the Joint Motion, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

Both parties to the Joint Motion argued that the Board had erred in not ensuring that any available Morning Reports from the Veteran's active service units had been requested from the National Personnel Records Center in St. Louis, Missouri (NPRC), and then reviewed in order to determine whether his claimed in-service stressor was capable of corroboration.  See Joint Motion dated September 8, 2015, at pp. 2-3.  Because it is bound by the Court's September 2015 Order granting the Joint Motion, the Board finds that, on remand, the AOJ should contact the NPRC and request any available Morning Reports from the Veteran's active service units during the time period when his claimed in-service stressor allegedly occurred.

The Board notes in this regard that, following the September 2015 Court Order granting the Joint Motion, the Veteran's attorney submitted additional information in December 2016 along with copies of certain of the Veteran's U.S. Army orders concerning the identity of his active service units in order to facilitate any request(s) made to the NPRC for Morning Reports.  Specifically, the Veteran's attorney stated that these orders shows that the Veteran initially was assigned to 3rd Squadron, 3rd Armored Cavalry Regiment effective August 31, 1970, but was reassigned to 2nd Squadron, 3rd Armored Cavalry Regiment from August 31, 1970 to February 16, 1971 when he was assigned to 3rd Squadron, 3rd Armored Cavalry.  The U.S. Army orders submitted by the Veteran's attorney in December 2016 indicate that 3rd Squadron, 3rd Armored Cavalry, was deployed to Germany in February 1971 to participate in Exercise CAR CREW IV.  The Veteran's attorney also asserted that the alleged in-service stressor may have occurred while 3rd Squadron, 3rd Armored Cavalry, was deployed to the U.S. Air Force Base in Sembach, Germany, between May 23, 1971, and June 22, 1971.  Given the importance of complying with the Court's Order granting the Joint Motion, the Board finds that copies of these orders should be submitted to the NPRC with any request(s) for Morning Reports from the Veteran's active service units.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center in St. Louis, Missouri (NPRC), and request that NPRC conduct a search for Morning Reports (DA Form 1) for the 2nd Squadron, 3rd Armored Cavalry, U.S. Army, from August 31, 1970, to February 16, 1971, and the 3rd Squadron, 3rd Armored Cavalry, U.S. Army, from February 16, 1971, to June 22, 1971.  The AOJ should send the NPRC copies of the Veteran's U.S. Army orders which his attorney provided to VA in December 2016 correspondence.  A copy of any request(s) sent to the NPRC, and any reply, to include a negative reply, should be included in the claims file.

2.  Contact the appropriate Federal records repository and request a search for any accident reports pertaining to vehicular accidents involving U.S. Army trucks which occurred at the U.S. Air Force Base in Sembach, Germany, between May 23, 1971, and June 22, 1971.  A copy of any request(s) sent to the appropriate Federal records repository, and any reply, to include a negative reply, should be included in the claims file.

3.  If, and only if, Morning Reports or accident reports are obtained from either the NPRC or another appropriate Federal records repository, then review this information and make a formal finding as to whether this evidence corroborates the Veteran's claimed in-service stressor.  A copy of any formal finding should be included in the claims file.

4.  If, and only if, the AOJ determines that the evidence corroborates the Veteran's claimed in-service stressor, then schedule him for appropriate examination to determine the nature and etiology of his claimed PTSD and acquired psychiatric disability other than PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any acquired psychiatric disability other than PTSD currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorders, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran currently experiences PTSD which is related to active service.  If PTSD is diagnosed, then the examiner must identify the in-service stressor(s) on which this diagnosis is based.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran currently experiences an acquired psychiatric disability other than PTSD which is related to active service.  A separate etiological opinion must be provided for each acquired psychiatric disability other than PTSD diagnosed.

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

5.  The Veteran should be given adequate notice of the requested examination, if scheduled, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed, to the extent possible. If not, please take appropriate corrective action. See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

